DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 15: It is unclear if the “aqueous fluid” is the same as “fluid” recited in claim 7 from which claim 15 depends. Based on ¶ [0036, 0039] of the Specifications the limitation will be interpreted as the aqueous fluid of claim 15 and fluid of claim 7 being the same.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood (US 2013/0056207).
With respect to claim 1: Wood discloses an apparatus (Figs. 1-2) comprising: 
an elastomer (10, ¶ [0018]); and 
a swellable metal (10, ¶ [0013]) embedded in the elastomer (¶ [0018]).
With respect to claim 2: Wood further discloses the elastomer comprises an elastomer selected from the group consisting of cis-1,4-polyisoprene, trans-i,4-polyisoprene, 1,2-polyisoprene, 3,4- polyisoprene, synthetic polyisoprene, polybutadiene, polychloroprene, polyisobutylene, chloro butyl rubber, bromo butyl rubber, styrene-butadiene rubber, nitrile rubber, hydrogenated nitrile rubber, ethylene propylene rubber, ethylene propylene diene rubber, epichlorohydrin rubber, polyacrylic rubber, silicone rubber, fluorosilicone rubber, copolymers of hexafluoropropylene and vinylidene fluoride, terpolymers of tetrafluoroethylene, vinylidene fluoride, and hexafluoropropylene, polymers of tetrafluoroethylene, propylene, ethylene, tetrafluoroethylene, and perfluoromethylvinylether, polymers of vinylidene fluoride and hexafluoropropylene, terpolymers of vinylidene fluoride, hexafluoropropylene, and tetrafluoroethylene, terpolymers of vinylidene fluoride, tetrafluoroethylene, and perfluoromethylvinylether, terpolymers of propylene, tetrafluoroethylene, and vinylidene fluoride, and polymers of vinylidene fluoride, hexafluoropropylene, tetrafluoroethylene, perfluoromethylvinylether, and ethylene, polyether block amides, chlorosulfonated polyethylene, ethylene-vinyl acetate, thermoplastic elastomers, polysulfide rubber, and combinations thereof (“nitrile rubber” ¶ [0018]).
With respect to claim 3: Wood further discloses the swellable metal comprises a metal selected from the group consisting of an alkaline earth metal, a transition metal, a lanthanide metal, a post-transition metal, and combinations thereof (aluminum is a post-transition metal ¶ [0013]).
With respect to claim 6: Wood further discloses a tubular (12), wherein the elastomer is disposed on an outside surface of the tubular (¶ [0015]; Figs. 1-2).
With respect to claim 7: Wood discloses a method comprising: 
inserting an apparatus into a wellbore (¶ [0016]), wherein the apparatus (Figs. 1-2) comprises: 
a seal element (10; Figs. 1-2) comprising: 
an elastomer (10, ¶ [0018]); and 
a swellable metal (10, ¶ [0013]) embedded in the elastomer (¶ [0018]);
exposing the seal element to a fluid (12; ¶ [0016]; and/or the water/oil in ¶ [0015]); and 
transitioning the seal element from an initial state with an initial volume to an expanded state with an expanded volume to form a seal in the wellbore (¶ [0016-17]; Figs. 1-3).
It is noted that since the fluid is not further defined in the present claim any fluid or combination of fluids in the wellbore that comes into contact with the seal element would fulfill the claim limitation.
	With respect to claim 8: Wood further discloses the wellbore comprises a casing (¶ [0015]), the seal being formed between the seal element and the casing (¶ [0015-17]).
With respect to claim 9: Wood further discloses the seal element is disposed on an outside surface of a tubular (12; ¶ [0015]; Figs. 1-2).
With respect to claim 10: Wood further discloses the seal element is coated with a hydrolysable material (“a degradable protective coating 20 can be placed over the reactive material 10” and “The degradable protective coating 20 may degrade in the presence of oil and/or water”; ¶ [0015]).
With respect to claim 11: All aspects of the claimed invention are disclosed as discussed in the rejection of claim 2 above.
With respect to claim 12: All aspects of the claimed invention are disclosed as discussed in the rejection of claim 3 above.
With respect to claim 15: Wood further discloses the step of exposing comprises: pumping into a wellbore an aqueous fluid (12; cement will contain water in order for it to be pumped and form concrete; ¶ [0016]) such that the aqueous fluid contacts the seal element (¶ [0012, 0020]; Figs. 1-2).
With respect to claim 16: Wood further discloses the step of transitioning comprises: 
drawing the fluid into the seal element (¶ [0018, 20]; by acting on the swellable metal the fluid is drawn into the seal element to some degree); 
exposing the swellable metal to the fluid (¶ [0016-17, 0020]); and 
hydrolyzing the swellable metal with the fluid to produce a hydrolyzed metal (the aluminum swellable metal, ¶ [0013], is in the presence of water from both the formation, ¶ [0015], and cement, ¶ [0016], which will result in some degree of hydrolyzing of the swellable metal), wherein the hydrolyzed metal has a greater volume than the swellable metal (¶ [0017]).
With respect to claim 17: Wood discloses a method comprising: 
inserting into a wellbore (¶ [0016]) a packer (10) disposed on a tubular, wherein the packer comprises a seal element (10) comprising: 
an elastomer (¶ [0018]); and 
a swellable metal (¶ [0013]) embedded in the elastomer (¶ [0018]); 
pumping an aqueous fluid (12; cement will contain water in order for it to be pumped and form concrete; ¶ [0016]) into the wellbore (¶ [0012, 0020]; Figs. 1-2); 
exposing the seal element to the aqueous fluid (¶ [0012, 0020]; Figs. 1-2); 
hydrolyzing the swellable metal (the aluminum swellable metal, ¶ [0013], is in the presence of water, ¶ [0015], which will result in some degree of hydrolyzing of the swellable metal); and 
forming a seal between an outer surface of the seal element and an inner surface of the wellbore (¶ [0017]; Fig. 3).
With respect to claim 18: Wood further discloses the elastomer comprises an elastomer selected from the group consisting of nitrile rubber, hydrogenated nitrile rubber, FKM, and combinations thereof (“nitrile rubber” ¶ [0018]).
With respect to claim 19: Wood further discloses the swellable metal comprises a metal selected from the group consisting of magnesium, aluminum, calcium, and combinations thereof (¶ [0013]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood alone.
With respect to claims 4, 13 and 20: Wood further discloses the swellable metal (10; Aluminum; ¶ [0013]) comprises a coating of a corrosion promoter (“catalyst coating … to accelerate … the reaction”¶ [0014]). Wood does not explicitly disclose the corrosion promoter is an alloy formed with a metal. Examiner takes official notice that it is well known in the art to mix/combine materials to obtain a desired property. An alloy is simply a mix of two or more elements where at least one of the elements is metal. In the present case Wood teaches using a corrosion promoter with a metal, aluminum, in order for “the rate of reaction for different applicant [to] be tailored.” (¶ [0014]). The disadvantage for the coating is that the rate of the reaction of the metal during operations is will vary over the operation since the corrosion promoter is only around the outside of the metal. If the corrosion promoter and metal where mixed to form an alloy then the corrosion promoter and metal would be evenly mixed to 
In the alternative, It would have been obvious to one having ordinary skill in the art at the time of filing to have the metal and corrosion promoter integrated to form an alloy, since it has been held that forming in one piece an article which was formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
With respect to claims 5 and 14: Wood discloses all aspects of the claimed invention except for the swellable metal is present in an amount of about 0.1 wt.% of the elastomer to about 50 wt.% of the elastomer. It would have been obvious to one having ordinary skill in the art at the time of filing, to contrive any number of desirable ranges/values for the amount of metal limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges/value involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 16/958,778 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the copending Application includes all limitations of the claim of this application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.